Citation Nr: 0108342	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-22 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased schedular disability rating 
for an acquired psychiatric disorder, to include post-
traumatic stress disorder (PTSD), rated as 50 percent 
disabling prior to October 9, 1997.

2.  Entitlement to an earlier effective date, prior to 
October 9, 1997, for the establishment of an increased rating 
of 70 percent for an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD).

3.  Entitlement to an earlier effective date, prior to 
October 9, 1997, for the established of a total disability 
rating due to individual unemployability resulting from 
service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1968.  This case comes before the Board of 
Veterans' Appeals (Board) by means of rating action rendered 
in December 1996 by the Atlanta, Georgia, Regional Office 
(RO) of the Department of Veterans Affairs (VA) wherein an 
increased disability evaluation of 50 percent for PTSD was 
awarded. 

The veteran also appeals an October 1998 rating action 
wherein earlier effective dates prior to October 9, 1997 were 
denied for the award of a 70 percent disability evaluation 
for PTSD and the award of TDIU benefits.  In view of the 
disposition of the increased rating issue, these issues are 
moot.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims.

2.  The veteran filed his claim for service connection for 
PTSD on October 5, 1990.

3.  The veteran's post-traumatic stress disorder has resulted 
in his being unable to secure or follow a substantially 
gainful occupation and in his being demonstrably unable to 
obtain or retain employment.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 100 percent for 
an acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD), are met effective October 5, 1990.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9411 (1996, 1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that an increased disability rating for 
PTSD, rated as 50 percent disabling prior to October 5, 1997, 
is supported by the evidence.  After a review of the claims 
folder, the Board finds that his contentions are supported by 
the evidence and that a 100 percent disability rating, 
effective October 5, 1990, is warranted. 

I.  Procedural Background

By means of a June 1988 rating action, service connection for 
a nervous condition, to include depression and PTSD, was 
denied.  The veteran was informed of this decision by letter 
also dated in June 1988.  The evidence does not show that he 
filed a timely notice of disagreement to this decision, or 
perfected a timely appeal, accordingly, the June 1988 rating 
action is final.  See 38 C.F.R. §§  3.104, 20.1100 (2000).  

By means of a January 1991 rating action, service connection 
for PTSD was denied.  The veteran perfected a timely appeal 
to the Board of this rating decision.  Following a June 1994 
Remand, the Board granted service connection for an acquired 
psychiatric disorder, to include PTSD, in March 1996.  

By rating action issued in March 1996, the RO assigned a 10 
percent disability evaluation, effective October 5, 1990, the 
date of claim. The veteran was informed of this decision in 
April 1996.  By rating action in May 1996, an increased 
rating for PTSD was denied.  However, in December 1996, an 
increased rating of 50 percent was awarded for PTSD, 
effective December 7, 1996.  As this was not a full grant of 
benefits sought on appeal, the claim remained open.  

In January 1997, the veteran filed a notice of disagreement 
with both the assignment of the 50 percent disability rating 
and the assignment of the December 1996 effective date. 

In October 1997, the veteran filed a claim for a total 
disability evaluation due to individual unemployability 
(TDIU) resulting from service connected disability.  By means 
of a February 1998 rating action, a 70 percent disability 
evaluation as well as entitlement to TDIU were granted, 
effective October 9, 1997.  The veteran expressed 
disagreement with the assignment of this effective date.  By 
means of an October 1998 rating action, an earlier effective 
date for a 70 percent disability evaluation for PTSD as well 
as entitlement to TDIU were denied.    

II.  Evidentiary Background

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).
The veteran's post service medical records contain numerous 
references to his acquired psychiatric disorder. 

A September 1988 VA PTSD evaluation indicates that the 
veteran's medical records as well as a clinical interview 
supported a diagnosis of PTSD under the criteria set forth in 
the DSM-III R.  The veteran reported recurrent intrusive 
thoughts; nightmares and sleep disturbances; and combat 
related flashbacks in the form of visual and auditory 
hallucinations.  He reported a loss of interest in 
significant life activities with considerable anhedonia; 
withdrawal from others to the point of virtual isolation in 
the community; depression to the point of suicide attempts; 
and foreshortening of the future with thoughts of "just 
wanting to die."  The examiner noted that, while the veteran 
had a college degree (BA), he was not able to realize his 
potential.  He could not work with others because his 
emotional isolation prevented him from establishing 
relationships necessary in the work place.  The veteran 
required major medication to achieve minimal stabilization.  
The veteran's depression and hallucination were felt by the 
examiner to be related to combat experiences.  Chronic and 
severe PTSD was diagnosed.  The veteran was felt to be 
unemployable indefinitely due to the degree of severity of 
his PTSD symptoms and the medication required for minimal 
stabilization.  

From July 1990 to November 1990, the veteran was hospitalized 
at a VA Medical Center (VAMC) for major depression, PTSD, and 
a history of alcohol abuse.  The discharge summary indicates 
that he was able to resume any kind of work, including heavy, 
manual labor.  

From January 1991 to February 1991, the veteran was 
hospitalized with pertinent diagnoses of PTSD and major 
depression.  He was divorced and living with his relatives 
with no source of income.  His prognosis was poor and he was 
felt to be unemployable due to his PTSD.  

An August 1991 VA PTSD examination report indicates that the 
veteran could not socialize with anyone and that he reported 
a lack of motivation.  He reported that he last worked at 
Gracewood Training School in April 1990.  He lived with an 
aunt and uncle.  The diagnosis was PTSD with symptoms more in 
evidence since he quit drinking.  

From February 1992 to April 1992, the veteran was 
hospitalized for major depression, not otherwise specified.  
He was considered competent for VA purposes, but 
unemployable. 

In July 1992 to August 1992, the veteran was again 
hospitalized with diagnoses of alcohol dependence, nicotine 
dependence, and major depression.  The discharge summary 
indicates that he could work and was competent.  

From October 1992 to December 1992, the veteran was 
hospitalized for major depression and PTSD, by history.  The 
discharge summary indicates that throughout this 
hospitalization, he did not manifest or complain of any PTSD 
symptoms.  

From March 1994 to April 1994, the veteran was hospitalized 
with pertinent diagnoses of PTSD, major depression, and a 
history of alcohol abuse.  He was not working and was found 
to be unemployable.

An April 1996, VA examination report indicates that the 
veteran's symptoms warranted a diagnosis of PTSD.  He 
appeared to be experiencing a significant degree of distress 
related to these symptoms.  Additionally, the examiner noted 
that it seemed unlikely that the veteran would be able to 
maintain meaningful employment on a long-term basis.  

From October 1996 to November 1996, the veteran was 
hospitalized at a VAMC for PTSD.  The discharge summary 
indicates that his symptoms, to include depression, insomnia, 
nightmares, isolation, impaired concentration, attention, and 
memory, irritability and explosiveness, continued to 
adversely affect his employability.

From October 1997 to November 1997, the veteran was 
hospitalized for chronic and severe PTSD as well as 
depression associated with his PTSD.  

The evidence also shows that the veteran has been in receipt 
of disability benefits from the Social Security 
Administration since June 1990.  


III. Analysis

The veteran contents, in essence, that a total disability 
rating is warranted from October 5, 1990.  After a review of 
the evidence, the Board finds that the schedular requirements 
for a 100 percent disability rating are shown from October 5, 
1990.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  Post-traumatic stress disorder is evaluated 
using the General Formula for Rating Mental Disorders 
pursuant to Diagnostic Code 9411 of the Schedule.  38 C.F.R. 
§ 4.130 (2000).  Under those criteria, a rating of 100 
percent is warranted where the evidence shows total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  A rating of 70 
percent is warranted where the evidence shows occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 (2000).

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (October 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
the General Formula for Rating Psychoneurotic Disorders 
provided that a 100 percent rating was warranted where the 
evidence showed that the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrably unable to obtain or retain employment.  A 70 
percent rating was warranted where the evidence showed that 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired; the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  In addition, prior to November 7, 1996, the 
regulations also provided that where the only compensable 
service-connected disability was a mental disorder assigned a 
70 percent evaluation, and such mental disorder precluded the 
veteran from securing or following a substantially gainful 
occupation, the mental disorder would be assigned a 100 
percent schedular evaluation under the appropriate Diagnostic 
Code.  38 C.F.R. § 4.16(c) (1996)

The United States Court of Appeals for Veteran's Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
veteran filed his initial claim for service connection for 
PTSD on October 5, 1990.  As the regulations changed after 
his appeal was filed, the Board must determine which may be 
more favorable to the veteran.

The Board finds that the criteria in effect prior to November 
7, 1996, are more favorable to the veteran in that his post-
traumatic stress disorder precludes him securing or following 
a substantially gainful occupation.  As set forth above, the 
veteran has had numerous hospitalizations for his acquired 
psychiatric disorder, to include PTSD, since October 1990.  
In addition, the majority of these hospitalizations indicate 
that he was unemployable due to his PTSD.  He has also been 
in receipt of Social Security disability benefits primarily 
due to his PTSD since June 1990.  In light of the above, the 
Board finds that the criteria for entitlement to a 100 
percent schedular rating for post-traumatic stress disorder, 
under the old criteria, are met.  The evidence shows that the 
veteran's post-traumatic stress disorder affects his ability 
to maintain employment. Thus, pursuant to the criteria in 
effect prior to November 7, 1996, the veteran meets the 
criteria for a schedular rating of 100 percent, as his post-
traumatic stress disorder renders him demonstrably unable to 
obtain or retain employment.

Accordingly, the Board finds that the criteria for 
entitlement to an increased schedular rating of 100 percent 
for post-traumatic stress disorder are met, and an increased 
schedular rating of 100 percent is granted.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).  For disability compensation established by direct 
service connection, the effective date shall be the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) 
(2000).  For increases in disability compensation, the 
effective date shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 C.F.R. § 3.400 (o) (2000).  Where 
new and material evidence is received pursuant to 38 C.F.R. 
§ 3.156 after a final disallowance, and resulting in an 
allowance of the claim, the effective date shall be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q) (2000).  For 
reopened claims, the effective date shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r) (2000).

The evidence shows that the veteran has had many repeated 
hospitalizations for PTSD to include a period of 
hospitalization from July 1990 to November 1990 and was found 
to be unemployable by VA physicians during a period of 
hospitalization from January 1991 to February 1991.  Giving 
the benefit of the doubt to the veteran, the Board finds 
that, as a matter of fact, he has been unemployable since the 
date that he filed his initial claim for service connection.  
Accordingly, the Board finds that an effective date of 
October 5, 1990, is warranted for the grant of a 100 percent 
disability evaluation for PTSD.  38 C.F.R. § 3.400 (o) 
(2000).  As this is the relief sought by the veteran on 
appeal, the Board finds that this action constitute a total 
grant of benefits sough on appeal.   



ORDER

Entitlement to an increased schedular rating of 100 percent 
for an acquired psychiatric disorder, to include post-
traumatic stress disorder (PTSD), is granted, effective 
October 5, 1990.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

